*371
By the Court.

Lumpkin, J.
delivering the opinion.
[1.] We see no error in the Court in allowing the plaintiff in execution to dismiss his levy on the appeal, notwithstanding he had confessed judgment against himself on the first trial. Attaway vs. Dyer and others, 8 Geo. R. 184, has been cited in behalf of the plaintiff in error; but instead of being in his favor, we think it an authority against him.
The language of this Court in that case was, that “ usually the plaintiff may dismiss his writ whenever he chooses. He is the only party seeking a remedy; he alone asks the aid and action of the Court, and if he sees fit to retire from the case and the Court, it is all the defendant can ask.” Why is it not all the claimant can ask in the present case ?
Judgment affirmed.